Name: Council Decision 2011/357/CFSP of 20Ã June 2011 amending Decision 2010/639/CFSP concerning restrictive measures against certain officials of Belarus
 Type: Decision
 Subject Matter: Europe;  international affairs;  international trade
 Date Published: 2011-06-21

 21.6.2011 EN Official Journal of the European Union L 161/25 COUNCIL DECISION 2011/357/CFSP of 20 June 2011 amending Decision 2010/639/CFSP concerning restrictive measures against certain officials of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/639/CFSP concerning restrictive measures against certain officials of Belarus (1). (2) In view of the gravity of the situation in Belarus, additional restrictive measures should be imposed. (3) Moreover, additional persons and entities should be included in the list of persons subject to restrictive measures as set out in Annex IIIA to Decision 2010/639/CFSP. (4) Decision 2010/639/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/639/CFSP is hereby amended as follows: 1. The title of Decision 2010/639/CFSP is replaced by the following: 2. The following Articles are inserted: Article 3a 1. The sale, supply, transfer or export of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to Belarus by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, Belarus; (b) provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Belarus; (c) participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 3b 1. Article 3a shall not apply to the: (a) sale, supply, transfer or export of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution building programmes of the United Nations (UN) and the Union, or for EU and UN crisis management operations; (b) sale, supply, transfer or export of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for protective use of personnel of the Union and its Member States in Belarus; (c) provision of technical assistance, brokering services and other services related to such equipment or to such programmes and operations; (d) provision of financing and financial assistance related to such equipment or to such programmes and operations, on condition that such exports and assistance have been approved in advance by the relevant competent authority. 2. Article 3a shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Belarus by UN personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only.. Article 2 The persons and entities listed in the Annex to this Decision shall be added to the list set out in Annex IIIA to Decision 2010/639/CFSP. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 June 2011. For the Council The President C. ASHTON (1) OJ L 280, 26.10.2010, p. 18. ANNEX Persons and entities referred to in Article 2 A. Persons Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Place and date of birth, other identifying information (passport number, ¦) Reasons 1 Andrey Kazheunikau Andrey Kozhevnikov Ã Ã ½Ã ´ÃÃ Ã ¹ Ã Ã °Ã ¶Ã Ã Ã ½iÃ ºÃ °Ã  Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã Ã ¾Ã ¶Ã µÃ ²Ã ½Ã ¸Ã ºÃ ¾Ã ² Public prosecutor of the case against ex-presidential candidates Vladimir Neklyaev, Vitaly Rimashevsky, members of Neklyaevs campaign team Andrei Dmitriev, Aleksandr Feduta and Sergei Vozniak, as well as Young Front deputy chairperson Anastasia Polozhanka. The accusation presented by him had a clear political motivation and it was a clear violation of the Code of Penal Procedure. It was based on wrong classification of the events of 19 December 2010, not sustained by evidence, proofs and testimonies of witnesses. 2 Grachova, Liudmila (Grachova, Ludmila; Grachova Lyudmila) Gracheva Liudmila (Gracheva Lyudmila; Grachiova Ludmila) Ã ÃÃ °Ã Ã ¾Ã ²Ã ° Ã Ã Ã ´Ã ¼iÃ »Ã ° Ã ÃÃ °Ã Ã µÃ ²Ã ° Ã Ã Ã ´Ã ¼Ã ¸Ã »Ã ° Judge of the Leninski District Court of Minsk. She dealt with the case of ex-presidential candidates Nikolai Statkevich and Dmitri Uss, as well as political and civil society activists Andrei Pozniak, Aleksandr Klaskovski, Aleksandr Kvetkevich, Artiom Gribkov and Dmitri Bulanov. Her way of conducting the trial was a clear violation of the Code of Penal Procedure. She sustained the use of evidence and testimonies irrelevant to the accused persons. 3 Chubkavets Kiril Chubkovets Kirill Ã §Ã Ã ±Ã ºÃ °Ã ²Ã µÃ  Ã iÃÃ Ã » Ã §Ã Ã ±Ã ºÃ ¾Ã ²Ã µÃ  Ã Ã ¸ÃÃ ¸Ã »Ã » Public prosecutor of the case against ex-presidential candidates Nikolai Statkevich and Dmitri Uss, as well as political and civil society activists Andrei Pozniak, Aleksandr Klaskovski, Aleksandr Kvetkevich, Artiom Gribkov and Dmitri Bulanov. The accusation presented by him had a clear political motivation and it was a clear violation of the Code of Penal Procedure. It was based on wrong classification of the events of 19 December 2010, not sustained by evidence, proofs and testimonies of witnesses. 4 Peftiev Vladimir Peftiev Vladimir Pavlovich Ã Ã µÃ Ã iÃ µÃ  Ã £Ã »Ã °Ã ´Ã ·iÃ ¼iÃ Ã Ã °Ã Ã »Ã °Ã ²iÃ  Ã Ã µÃ Ã Ã ¸Ã µÃ ² Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸Ã Ã Ã °Ã ²Ã »Ã ¾Ã ²Ã ¸Ã  Born on 1 July 1957 in the town of Berdyansk, Zaporozhskaya Oblast, Ukraine Present passport No.: MP2405942 Person associated with President Lukashenko and his family. Chief economic advisor of President Lukashenko and key financial sponsor of the Lukashenko regime. Chairman of the Council of Shareholders of Beltechexport, the largest export/import company of defence products in Belarus B. Entities Names Transcription of Belarusian spelling Transcription of Russian spelling Names (Belarusian spelling) Names (Russian spelling) Identifying information Reasons 1 Beltechexport Ã Ã Ã  Ã Ã µÃ »Ã Ã µÃ Ã Ã ºÃ Ã ¿Ã ¾ÃÃ   Republic of Belarus, 220012, Minsk, Nezavisimost ave., 86-B Tel: (+375 17) 263-63-83, Fax: (+375 17) 263-90-12 Entity controlled by Mr. Peftiev Vladimir 2 Sport-Pari (Operator of the Republican Lottery company) Ã Ã Ã  Ã ¡Ã ¿Ã ¾ÃÃ -Ã ¿Ã °ÃÃ ¸  (Ã ¾Ã ¿Ã µÃÃ °Ã Ã ¾Ã ÃÃ µÃ Ã ¿Ã Ã ±Ã »Ã ¸Ã ºÃ °Ã ½Ã Ã ºÃ ¾Ã ¹ Ã »Ã ¾Ã Ã µÃÃ µÃ ¸) Entity controlled by Mr. Peftiev Vladimir 3 Private Unitary Enterprise (PUE) BT Telecommunications Ã Ã °Ã Ã Ã ½Ã ¾Ã µ Ã Ã ½Ã ¸Ã Ã °ÃÃ ½Ã ¾Ã µ Ã ¿ÃÃ µÃ ´Ã ¿ÃÃ ¸Ã Ã Ã ¸Ã µ Ã §Ã £Ã  Ã Ã ¢ Ã ¢Ã µÃ »Ã µÃ ºÃ ¾Ã ¼Ã ¼Ã Ã ½Ã ¸Ã ºÃ °Ã Ã ¸Ã ¸  Entity controlled by Mr. Peftiev Vladimir